Title: To James Madison from Thomas Lehré, 6 June 1812
From: Lehré, Thomas
To: Madison, James


Sir.
Charleston June 6th: 1812
I send you the City Gazette of Yesterday, it will inform you of the Patriotic spirit of our Citizens. Yesterday we like to have had a serious Riot in this City. The Men belonging to the 29th: Regt: of this place, that were drafted, were ordered to parade yesterday afternoon at 5 oClock before the Court House, for Inspection. Mr: McNeal, a Scotchman, of the House of McKenzie & McNeal, being one that was drafted, appeared in the parade with a Scotch Bonnet on his head, which excited the Indignation of the Citizens, he was advised by his friends to go home & put on his proper dress, he did so, returned & apologized for his Conduct, soon after the Men Marched of [f] to the Tobacco Inspection w[h]ere they were reviewed.
After they had returned to the City, a number of Citizens, some of them armed, collected at his House & seem disposed to go to great lengths with him, but were prevailed upon by several Republicans to let him alone, in consequence of his Wife having, as it was then said, lain in but the day before, & was that day ill.
The Citizens then demanded that he should give up the Scotch Bonnet which he wore in the parade, he accordingly delivered up the same to them, they instantly tore it all to atoms, & then retired peaceably to their homes.
The above reminds me of the American spirit—that I have seen often displayed throughout this State, during our Revolution, and I trust it will serve as a useful lesson to certain men among us, to treat the Constituted Authorities and the measures of our Government with respect, or they must take the consequences that follow. I am with the highest Consideration Sir Your Obedt. Humble Servt.
Thomas Lehré
